                 Case: 1:21-cv-02003 Document #: 9 Filed: 04/19/21 Page 1 of 3 PageID #:291
AO 120 (Rev. 08/10)

                              Mail Stop 8                                                    REPORT ON THE
TO:
           Director of the U.S. Patent and Trademark Office                          FILING OR DETERMINATION OF AN
                             P.O. Box 1450                                           ACTION REGARDING A PATENT OR
                      Alexandria, VA 22313-1450                                                TRADEMARK

                   In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
           filed in the U.S. District Court                     Northern District of Illinois                            on the following
       ✔                or                  (        patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                      U.S. DISTRICT COURT
           21cv2003                        4/14/2021                                       Northern District of Illinois
PLAINTIFF                                                                 DEFENDANT
Sneaker Match LLC                                                          JOHN DOE 1-10




        PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See Attachments

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                                                                          Bill                 Pleading
        PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                      (BY) DEPUTY CLERK                                            DATE

J. Hollimon                                                  J. Hollimon                                                       4/19/2021

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
             Case:
             Case:1:21-cv-02003
                   1:21-cv-02003Document
                                Document#:
                                         #:91Filed:
                                             Filed:04/19/21
                                                    04/14/21Page
                                                            Page24of
                                                                  of330
                                                                      PageID
                                                                        PageID
                                                                             #:292
                                                                               #:4




       9.      The Sneaker Match business model has been a wild success. Sneaker Match has

sold products including t-shirts, sweatshirts, hats, and recently, face masks, on its website

throughout the United States and internationally via its online retail store services.

       10.     The Sneaker Match business has grown based on its online presence and reputation.

The majority of Sneaker Match’s site traffic is a result of organic search traffic as opposed to paid

advertising.

       11.     Sneaker Match is a global business with online retail services via a state-of-the-art

website and marketing and advertising online across social media channels.

                               Plaintiff’s Registered Trademarks

       12.     Sneaker Match has taken significant steps to protect and register its trademark

rights with the United States Patent and Trademark Office (“USPTO”) as follows:

     Registration              Trademark              Registration Date         Goods/Services
       Number
 5,010,674                SNEAKER MATCH August 2, 2016                       On-line retail store
                          TEES                                               services featuring
                                                                             apparel, footwear,
                                                                             watches, wallets,
                                                                             hats, messenger bags,
                                                                             backpacks, bandanas,
                                                                             underwear, belts,
                                                                             printed matter, toys,
                                                                             jewelry, sunglasses,
                                                                             and accessories;
                                                                             Retail store services
                                                                             featuring apparel,
                                                                             footwear, watches,
                                                                             wallets, hats,
                                                                             messenger bags,
                                                                             backpacks, bandanas,
                                                                             underwear, belts,
                                                                             printed matter, toys,
                                                                             jewelry, sunglasses,
                                                                             and accessories.




                                                  4
              Case:
              Case:1:21-cv-02003
                    1:21-cv-02003Document
                                 Document#:
                                          #:91Filed:
                                              Filed:04/19/21
                                                     04/14/21Page
                                                             Page35of
                                                                   of330
                                                                       PageID
                                                                         PageID
                                                                              #:293
                                                                                #:5




 5,784,852                   SNEAKER MATCH                 June 25, 2019             On-line retail store
                                                                                     services featuring
                                                                                     apparel, footwear,
                                                                                     watches, wallets,
                                                                                     hats, messenger bags,
                                                                                     backpacks, bandanas,
                                                                                     underwear, belts,
                                                                                     printed matter, toys,
                                                                                     jewelry, sunglasses,
                                                                                     and accessories;
                                                                                     Retail store services
                                                                                     featuring apparel,
                                                                                     footwear, watches,
                                                                                     wallets, hats,
                                                                                     messenger bags,
                                                                                     backpacks, bandanas,
                                                                                     underwear, belts,
                                                                                     printed matter, toys,
                                                                                     jewelry, sunglasses,
                                                                                     and accessories;
                                                                                     Retail stores featuring
                                                                                     apparel, footwear,
                                                                                     watches, wallets,
                                                                                     hats, messenger bags,
                                                                                     backpacks, bandanas,
                                                                                     underwear, belts,
                                                                                     printed matter, toys,
                                                                                     jewelry, sunglasses,
                                                                                     and accessories



        13.      Sneaker Match has used the marks above (collectively the “Sneaker Match Marks”)

continuously and exclusively on online retail store services as well as goods including apparel

since at least as early as June 2014.1

        14.      Examples of how Plaintiff uses the Sneaker Match Marks are depicted below:




1
  Sneaker Match is the owner of an application for registration with the USPTO of the Sneaker Match Design Mark
(Serial No. 88,814,212), which is pending registration for use in association with “On-line retail store services
featuring apparel, t-shirts, hoodies, Hats, and accessories.”



                                                       5
